
	
		I
		112th CONGRESS
		1st Session
		H. R. 3703
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. Inslee introduced
			 the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		A BILL
		To establish a program to provide student fellowships in
		  fields of science, technology, engineering, and mathematics, with preference
		  given to the study of technological development encompassing the fields of
		  energy, environment, and economy.
	
	
		1.Short titleThis Act may be cited as the
			 Fellowships for Undergraduate Training
			 and Useful Research in Energy-related Science, Technology, Engineering, and
			 Mathematics fields Act or FUTURE STEM Act.
		2.DefinitionsIn this Act:
			(1)STEMThe
			 term STEM has the meaning given to that term in section 2 of the
			 America COMPETES Reauthorization Act of 2010.
			(2)E3The term E3 means the
			 academic and professional area of technological development encompassing the
			 fields of energy, environment, and economy.
			3.Fellowships for
			 STEM projects with preference to E3
			(a)EstablishmentThe
			 Secretary of Energy shall establish an undergraduate student fellowships pilot
			 program to award competitive grants to partner institutions to provide work
			 experience in STEM fields that will overall improve education and training in
			 support of STEM fields. Grants under this section may be used for—
				(1)employing eligible
			 students for 10-week research fellowships with partner institutions;
				(2)approved travel
			 and housing expenses for student fellows;
				(3)purchasing,
			 renting, or leasing of equipment, instrumentation, and other educational and
			 training materials needed to satisfy the student research fellowships;
				(4)supporting
			 outreach efforts to recruit students;
				(5)encouraging
			 collaboration between government, industry, and academic partners; and
				(6)assessing the
			 activities funded under this Act.
				(b)PartnersGrants
			 awarded under subsection (a) shall be to a partner institution that—
				(1)is a 2-year degree
			 granting institution of higher education offering an associate degree in a STEM
			 field;
				(2)is a 4-year degree
			 granting institution of higher education;
				(3)is a business,
			 nonprofit organization, or labor organization; or
				(4)is a State
			 educational agency, other public agency, or National Laboratory.
				(c)PreferenceThe
			 Secretary of Energy shall give preference to awarding grants under this section
			 to partner institutions—
				(1)whose proposal
			 incorporates E3 concepts;
				(2)whose proposal
			 includes student work experience with emphasis on research;
				(3)who demonstrate
			 that they will employ students from groups that have been historically
			 underrepresented in STEM fields; and
				(4)who can
			 demonstrate the likely long-term stability of the program without continued
			 Federal funding.
				(d)EligibilityA
			 student is eligible for employment under subsection (a) if the student—
				(1)is at least 18
			 years of age on the date of submission of the grant application and—
					(A)is a high school student who has been
			 officially accepted to begin undergraduate studies at least half-time within 6
			 months of high school graduation; or
					(B)is enrolled as an
			 undergraduate student at least half-time at a degree granting
			 institution;
					(2)in the case of a
			 student described in paragraph (1)(B), has achieved at a minimum a 3.0
			 undergraduate cumulative grade point average; and
				(3)is a citizen or
			 permanent resident of the United States.
				(e)Student
			 AllowancesAn eligible
			 undergraduate student employed using grant funds awarded under subsection (a)
			 shall receive—
				(1)$4,500 direct
			 salary stipend; and
				(2)reimbursement up
			 to $2,000 for approved housing and travel expenses.
				(f)Diversity of
			 Subject MatterThe Secretary of Energy shall ensure that, to the
			 extent possible, grants are provided under this Act for projects representing a
			 wide diversity of STEM fields.
			(g)LimitationNo
			 single grant under subsection (a) may be made in an amount greater than $10,000
			 per year.
			(h)Public
			 InformationThe Secretary of Energy shall make publicly available
			 all planning documents and other materials related to a project supported by a
			 grant made under this Act.
			(i)Project
			 reportsThe Secretary of Energy shall require grant recipients
			 under subsection (a) to submit a report to the Secretary, not later than 1 year
			 after receiving the grant, on the results of the project supported by the
			 grant. Each such report shall include an assessment of which elements of the
			 project supported with the grant were successful and which were not, along with
			 an identification and analysis of improvements that could have made the project
			 more successful. The Secretary shall make all reports submitted under this
			 subsection available to the public.
			4.ReportThe Secretary of Energy shall evaluate the
			 effectiveness of activities carried out under this Act. A report documenting
			 the results of that evaluation shall be submitted to the Committee on Education
			 and the Workforce and the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Energy and Natural Resources and the
			 Committee on Health, Education, Labor, and Pensions of the Senate not later
			 than 5 years after the date of enactment of this Act. The report shall identify
			 best practices and materials developed and demonstrated by partners awarded a
			 grant.
		5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)$250,000 for
			 fiscal year 2012;
			(2)$250,000 for
			 fiscal year 2013;
			(3)$250,000 for
			 fiscal year 2014; and
			(4)$250,000 for
			 fiscal year 2015.
			
